UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSEPH GERALDI,

Civil Action No.: 1:20-cv-046149-ERK-CLP
Plaintiff,

VS.

DOLLAR TREE STORE and DOLLAR
TREE STORE, INC.,

Defendants.

i
i
|
i
i
i
|
!
i
!
i
i
I
i
I
i
I
'
i
{
i
i
i
I
i
f
i
{
i
!
i
i
:
i
!
i
I
i
I
i
i
f
i
!
i
!
i
{
i
f
i

 

 

PLAINTIFF’S RESPONSE TO DEFENDANTS’ DOLLAR TREE STORE AND DOLLAR
TREE STORE INC., FIRST SET OF INTERROGATORIES

 

KRENTSEL GUZMAN HERBERT, LLP
By: Marcia Raicus
mraicus@kglawteam.com

Attorneys for Plaintiff

JOSEPH GERALDI

17 Battery Place, Suite 604

New York, New York 10004
Telephone: (212) 227-2900
Facsimile: (212) 227-3881
UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK Docket #: 1:20-cv-046149-ERK-CLP
--- x
JOSEPH GERALDI,
Plaintiff, FED. R.C. P.26(a)(1)

Initial Disclosures
-against-

DOLLAR TREE STORE and DOLLAR TREE STORE,
INC.,

Defendants,

 

x
Plaintiff, JOSEPH GERALDI, by and through his attorneys, KRENTSEL GUZMAN

HERBERT, LLP., provide the following Disclosures pursuant to rule 26(a)(1) of the Federal Rules

of Civil Procedure:

Plaintiff's disclosures are based upon information presently available to plaintiff. Plaintiff

reserve the right to amend and/or supplement said disclosures as discovery continues.

Plaintiff does not represent that he is identifying every document, tangible thing or
witness possibly relevant to this lawsuit, and plaintiff does not waive his right to object to the
production of any document or tangible thing disclosed on the basis of any privilege, work

product doctrine, relevancy, undue burden and/or any other valid objection.

1. State Plaintiffs full name, present address and date of birth.
Response: Joseph Geraldi. 414 Flint Street, Staten Island, NY 10306. February 5, 1953.
2. Describe in detail your version of the accident or occurrence setting forth the date,
location, time and weather.

Response: _—_ The accident occurred on or about November 28, 2020 at approximately 10:00
a.m., within the premises located at 414 Flint Street, Staten Island, NY 10306.

3. Describe, in detail, the nature, extent and duration of any and all injuries.
Response: 2" and 3" degree burns to the left leg and foot.

4. Set forth a detailed description of injury or condition claimed to be permanent together
with all present complaints.

Response: _No prior determination made that is responsive to this interrogatory.

5. Ifconfined to a hospital, state its name and address, and dates of admission and
discharge.

Response: _ Plaintiff was confined to Staten Island Hospital North located at 475 Seaview
Avenue, Staten Island, NY 10305 for approximately one (1) week immediately following the
subject accident.

6. If any diagnostic tests were performed, state the type of test performed, name and
address of placed where performed, date each test was performed and what each test disclosed.
Attach a copy of test results.

Response: Not applicable. Plaintiff suffered burns and skin lacerations as a result of the
Defendants negligence.

7. If treated by any healthcare provider, state the name and present address of each
healthcare provider, the dates and places where treatment was received and the date of last
treatment. Attach true copies of all written reports provided to you by any such healthcare
provider whom you propose to have testify on your behalf.

Response: — Enclosed are authorizations to obtain Plaintiff's medical records from Staten

Island University Hospital North and Dr. Michael Cooper.
8. If still being treated, state the name and address of each doctor or healthcare
provider rendering treatment, where and how often treatment is received and the nature of the
treatment.

Response: _ Plaintiff is currently being treated with the following doctor; Dr. Michael Cooper
of 500 Seaview Avenue, Staten Island, NY 10305.

9. If a previous injury, disease, illness or condition is claimed to have been
aggravated, accelerated or exacerbated, specify in detail the nature of each and the name and
present address of each healthcare provider, if any, whoever provided treatment for the
condition.

Response: The plaintiff does not have any prior injury to his left foot or leg.

10. If employed at the time of the accident, state:
name and address of employer;
position held and nature of work performed;
average weekly wages for past year;

amount of time lost from employment, giving dates;
amount of wages lost, if any.

one

Response: Not applicable as the Plaintiff is retired.
11. If other loss of income, profit or earnings is claimed:

a. State the total amount of the loss and state the nature and source of the loss of
income, profit and earnings, and the dates of deprivation.

Response: _—_Not applicable.

12. Itemize in complete detail any and all monies expended or expenses incurred for
hospitals, doctors, nurses, diagnostic tests or healthcare providers, x-rays, medicines, care,
appliances and state the name and address of each payee and the amount paid and owed each
payee.

Response: _ Plaintiff has incurred medical expenses as a result of the subject accident in the
amount of $115,000.00 and continuing. Such expenses were incurred as a result of the medical
treatment for second and third degree burns that plaintiff sustained. Plaintiff anticipates to incur
at least $75,000.00 in future medical expenses as a result of the subject accident.

13. Itemize any and all losses or expenses incurred not otherwise set forth above.
Response: _Not applicable at this moment.

14. State the names and addresses of all eye witnesses to the accident or occurrence,
their relationship to you and their interest, if any, in this lawsuit.
Response: _ Plaintiff is not in possession of any witness information at this time.

15. State the name and address of all persons who were witnesses to any condition(s)
which caused the accident or occurrence, their relationship to you and their interest, if any, in
this lawsuit.

Response: _ Plaintiff is not in possession of any witness information at this time.

16. State the names and addresses of all persons who have any knowledge of any
facts relating to this case.

Response: _ Plaintiff is not in possession of any witness information at this time.

Is If any photographs, videotapes, audiotapes or other forms of electronic recording,
sketches, reproductions, charts or maps were made with respect to anything that is relevant to the
subject matter of the Complaint, describe what they show and attach copies hereto.

Response: — Enclosed are all applicable photographs.

18. If you claim that defendants made any admissions as to the subject matter of this
lawsuit state: the exact nature of said admissions and, if in writing, attach a copy.

Response: _No person, to Plaintiff's knowledge, has given a written or recorded statement

concerning the alleged injury that is the subject matter of this instant action.
19. If you obtained a statement from any person not a party to this action, state: exact
nature of said statement and, if in writing, attach a copy.
Response: No person, to Plaintiff's knowledge, has given a written or recorded statement
concerning the alleged injury that is the subject matter of this instant action.

20. If you claim that the violation of any statute, rule, regulation or ordinance is a
factor in this litigation, state the exact title and section.
Response: Acts or Omissions
The defendants, DOLLAR TREE STORE and DOLLAR TREE STORE, INC. were negligent in
the operation, maintenance and control of the subject aluminum pan; in negligently removing the
warning label of the subject aluminum pan; in failing to properly display the warning label of the
subject aluminum pan; in removing the warning label from the subject aluminum pan prior to sale;
in removing any and all instructions/directions/warning labels from the subject aluminum pan; in
selling the subject aluminum pan without the proper directions/warning label/instructions to lawful
patrons including, but not limited to Plaintiff herein.
Statutes
Objection. Statutes are not required to be specified unless they are raised in the complaint. Sobel
v. Midchester Jewish Center, 52 AD2d 944 (App. Div. 2d Dept. 1976). No such violations are
claimed in plaintiff's complaint. Additional provisions may be furnished upon completion of
further discovery proceedings and the Court will take Judicial Notice of any an all applicable
statutes/ordinances/rules etc. at the time of trial.
21; State the names and addresses of any and all proposed expert witnesses and attach
true copies of all written reports provided to you by any such proposed expert witness.

With respect to all expert witnesses, including treating physicians, who are
expected to testify at trial and with respect to any such person who has conducted an
examination, who may testify, state each witness’s name, address, and area of expertise and
attach a true copy of all written reports provided to you. If a report is not written, supply a
summary of any oral report provided to you.

State the subject matter on which your experts are expected to testify.

State the substance of the facts and opinions about which your experts are
expected to testify and a summary of the grounds for each opinion.

Response: Plaintiff intends on relying upon the opinion of Vincent Ettari, P.E., a licensed
engineer within the State of New York. A copy of Mr. Ettari’s CV is appended hereto.
Notwithstanding, Plaintiff reserves his right to amend, modify or supplement this Expert
Disclosure(s) per the Scheduling Order and the FRCP.

PLEASE TAKE NOTICE that plaintiff reserves the right to supplement and/or amend
her Answer to Defendant United States of America’s First Set of Interrogatories as further

information becomes available and/or in accordance with the CPLR and applicable case law.

(Meapeza. Mer

KRENTSEL GUZMAN HERBERT, LLP
By: Maricia Raicus

Attorneys for Plaintiff

JOSEPH GERALDI
mraicus@kglawteam.com

17 Battery Place, Suite 604

New York, New York 10004
Telephone: (212) 227-2900
Facsimile: (212) 227-3881

Dated: New York, New York
April 19, 2021
VINCENT ETTARI, P.E., P.C.
CONSULTING ENGINEERS

1065 Spillway Road, Shtub Oak, New Yorke 10588
(914) 245-6320; Fax (914) 245-6335; www.cttari.com

LICENSED PROFESSIONAL ENGINEER

CURRICULUM VITAE {Good Through 12/31/19 Only}

Licenses and Certifications:

Fallout Shelter Survey Technician {Federal Emergency Management Agency}
Distribution Systems Operator {New York State Department of Health)

Expediter: Accorded Professional Status (N. Y. City Dept. of Buildings}
Licensed Professional Engineer (New York State Department of Education}

Business:

9/87 to Present: Licensed Professional Engineer
Vincent A. Ettari, P.E., P.C., Consulting Engineers

Duties include the following:

= Design
“ Design
* Design
* Design
Design
Design
Design
Design
Design
Design
Design
Design
Design
Design
Design
= Design
" Design
" Design
™ Design
* Design
" Design
" Design
" Design

of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of
of

Residential Conventional and Cluster Subdivisions
Residential, Commercial and Industrial Site Plans
Individual and Commercial Sanitary Waste Systems
Water Utility Lines and Water Mains

Septic Systems and Sewer Systems

Storm Water Drainage Systems

Retention and Detention Ponds

Bridges and Culvert Crossings

Soil Slopes, Cuts, and Excavations

Roads and Roadways (and Associated Lighting)
Exterior Means of Egress (Sidewalks, etc.)
Erosion Control for Construction Sites

Rock Cuts and Blasting Projects

Retaining Walls and of Dams

Marinas for Pleasure Craft

Dredging Operations and Works

Water Front Structures

Miscellaneous Structures

Houses and Commercial Buildings

Underground and Subsurface Chambers

Floor, Ceiling, and Roof Assemblies

Columns, Beams, Joists, Foundations and Footings
Elevators, Stairways, Ramps, and Means of Egress

" Installation of Communication Tower Foundations
" Preparation of Bid Documents and Bond Estimates
" Protection of Wetlands During Construction

* Determination of Flood Plain Boundaries

" Supervision of Erection of Scaffolds

* Supervision of Construction Sites

" Analysis of Storm Water Runoff

“ Analysis of Drainage Basins

= House Inspections
9/86 to 9/87: Project Engineer
Noviello and Associates, Consulting Engineers

Duties included the following:

Design of Residential, Commercial and Industrial Site Plans
Design of Individual and Commercial Sanitary Waste Systems
Design of Residential Conventional Subdivisions

Design of Houses and Commercial Buildings

Design of Storm Drainage Systems/Culverts

Design of Water Utility Lines and Mains

Design of Marinas for Pleasure Craft

Design of Dams and Retaining Walls

Design of Bridges

House Inspections

9/85 to 9/86: Project Engineer
J and E Associates

Duties included the following:

Design of Residential, Commercial and Industrial Site Plans
Design of Individual and Commercial Sanitary Waste Systems
Design of Water Utility Lines and Sewer Lines and Mains
Design of Storm Drainage Systems and Small Bridges

Design of Residential Conventional Subdivisions

Design of Houses and Small Commercial Buildings
Preparation of Bid Documents and Bond Estimates

Design of Small Marinas for Pleasure Craft

Design of Small Dams and Retaining Walls

Determination of Flood Plain Boundaries

House Inspections

7/81 to 9/85: Assistant Civil Engineer
City of New York, Department of Environmental Protection,
Bureau of Water Supply

Duties included the following:

Interagent with Department Personnel

Testified as Expert Engineering Witness for the Department
with Regard to Damages Caused by Water Main Breaks
Conducted Hydrant Flow Tests

Conducted System Gradient Studies to Determine Water Flow in
Mains and Compute Present C Value of the Mains

Computed Required Sizes for Water Services and Taps
Relocation and Installation of Water Mains

Shot Topography to Determine Elevations of Hydrants & Mains
Reservoir Operations for New York City Reservoir System
Worked with Water Distribution Systems

Coordinated Manhattan Regulator Maintenance Crew

Computed Water Consumption for Sections of New York City
Engineering Economic Analysis in Determining Efficiency of

Department Work Crews
2/81 to 6/81: Construction Supervisor

Construction Supervisor for 20,000 Square Foot Office
Building at 220 North Central Avenue, Hartsdale, New York

Duties included the following:

Worked with Detailer in Changing Beam and Column Lengths
Worked with Design Engineer on Structural Modifications
Worked with Design Architect on Building Modifications
Ensured that Steel and Concrete Were Properly Erected
Took Bids and Coordinated Subcontractors

Set up Work Schedules

Surveyed Site

9/80 to 2/81: Math and Calculus Teacher

Academy of New Rochelle

Duties included the following:

‘Mathematics Teacher for Grades 8-12

5/79 to 3/80: Engineering Technician
Manhattan College

Duties included the following:
" Supervised and Coordinated Confidential Project Exploring

the Effects of Various Chemical Compounds and Heavy Metal
Sludges on the Curing and Strength of Concrete

Education:

Honors:

Manhattan College, Riverdale, New York
Bachelor of Civil Engineering (1980)

Class Rank 98 out of 326, 3.164 GPA

Completed Four Year Degree in Three Years

Dean's List for 3 of the 6 Semesters

Led Research Project for the Department of Civil Engineering
Editor and Writer for School Science Journal, "The Manhattan
Scientist"

Hosted Radio Talk Show on Earth Science

Student Member of the American Society of Civil Engineers
Student Member of New York Water Pollution Control Assoc.
Assisted in Publication of Journal for New York Water
Pollution Control Association, "Clear Water"

Chi Epsilon Civil Engineering National Honor Society
Manhattan College Dean's List - Three Semesters
National Spanish Honor Society ;

National Honor Society, Thomas Moore Chapter.

Eagle Scout

Ad Altare Dei Award
Professional Memberships:

" International Conference of Building Officials (ICBO)

" American Institute of Steel Construction (AISC)

" American Concrete Institute (ACI)

* American Wood Council (AWC)

" National Fire Protection Association (NFPA)

" American Water Works Association: Operations Member (AWWA)
" American Society of Civil Engineers (ASCE)

" Westchester Municipal Planning Federation

=" Yorktown Chamber of Commerce

Engineering Services to Municipalities:

2001 Consultant to Village of Brewster Concerning the condemnation of
the Multiple Residence Located at 8 Hoyt Street. Report Filed
With the New York State Supreme Court, County of Putnam.

Technical Computer Training:

2003 Haestad Methods Certified A+ Modeler for Water Distribution
Systems: WATERCAD for Water Distribution Systems.

Articles and Publications:

2006 The New York Real Estate Journal, March 21 - 27, 2006: “Obtain the
Necessary Permits and Do Your Homework Before Closing On A Property

You Hope to Develop”

2006 The New York Real Estate Journal, June 20 - 26, 2006: “Does Your
Site Have Excessive Slopes? What To Consider When Developing Land
With Steep Slopes” (Part I)

2006 The New York Real Estate Journal, July 18 - 24, 2006: “Does Your
Site Have Excessive Slopes? What To Consider When Developing Land
With Steep Slopes” (Part ITI)

2006 The New York Real Estate Journal, July 18 ~ 24, 2006: “Does Your
Site Have Excessive Slopes? What To Consider When Developing Land
With Steep Slopes” (Part III)

2008 The New York Real Estate Journal, December 30, 2008 - January

12, 2009: “Are You Contemplating Subdividing a Parcel of Land?
Then You Should Know About the Design and Installation of Water

Mains” (Part I)
2009 The New York Real Estate Journal, January 27, 2009 - February 9,

2009: “Are You Contemplating Subdividing a Parcel of Land? Then
You Should Know About the Design and Installation of Water Mains”

(Part IT)
2009

2009

The New York Real Estate Journal, February 24, 2009 - March 9,
2009: “Are You Contemplating Subdividing a Parcel of Land? Then
You Should Know About the Design and Installation of Water Mains”

(Part III)

The New York Real Estate Journal, March 10, 2009 - March 23,
2009: “Are You Contemplating Subdividing a Parcel of Land? Then
You Should Know About the Design and Installation of Water Mains”

(Part IV)

Engineering Courses Taught (New York State Approved Continuing
Education Courses for Licensed Professional Engineers):

" Design and Installation Criteria for Water Supply Mains:
This course presented the following topics: Standards and
Codes which regulate the Design and Installation of Water
Mains (Ten States Standards, etc.); Requirements. of the
Industrial Code Rule 23 for Safety on Construction Sites
during Excavation Operations; Industrial Code Rule 753 -
Required Code 53 Notifications before Digging, Boring, or
Auguring; Types of pipe used as Water Mains; Location of
Subsurface Utilities: Location and Reading of As-Built
Records for Existing Utilities; Subsurface Exploration:
Locating Depth to Ground Water and Bedrock; Design of the
Water Main Pipes: Sizing of the Pipes for the new Water Main
System, Fire Flows, Location of Valves, Location of Hydrants
and Regulators, Generation of Plans and Profiles, Minimum
Required Working and Residual Pressure in the System,
Required Separation Distances between Water Main Pipes and
the Pipes of the other Utility Systems; Installation of
Water Main Pipes: Bedding and Backfill Material, Cover and
Frost Protection, Water Crossings, Shoring of Excavation to
prevent collapse of Trench Sides, Protection of Workers and
Surrounding Structures and Existing Utility Lines,
Installation of the Water Mains, Installation of Thrust
Blocks, Pressure Testing of the new Pipes, Disinfection of

the New Pipes.

" Computation of Storm Water Runoff and the Design & Installation
Criteria for Storm Water Mains, Drainage Culverts, and Storm
Water Retention Facilities: This course presented both the
SCS Method and the Rational Method for the computation of
Stormwater Runoff from Land Surfaces and Watersheds.

" Design of Site Plans - Part 1: This course presented the
following topics: Municipal Code Requirements for Site
Plans; Generation of Topographic Maps; Design of Grading
Plans and the Setting of Proposed Slopes; Determination and
Plotting of the Locations of Wells, Septic Systems, Flood
Plains, and Wetlands; and the Design of Retaining Walls.
Design of Site Plans - Part 2: This course presented the
following topics: Municipal Code Requirements for Site
Plans; Generation of Topographic Maps; Application of Zoning
Rules to the Setting of Buildings on Non-Residential Sites;
Design of Parking Lots for Commercial & Industrial Buildings
(Setting Grades of Parking Lots, Layout. of Parking Spaces, Design
of Loading Areas, Design of Curbs, Design of Pedestrian Means
of Egress and Means of Egress for Handicapped Persons, Structural
Loads, etc.); Design of Access Drives for Commercial and Industrial
Buildings (Setting Grades & Slopes, Design of Horizontal and
Vertical Curves, Design of Curbs, Structural Loads, etc.); Design
of Parking Lots and Access Drives to Accommodate Snow & Ice

Removal and Storage during Winter Months.

Design of New Low-Rise Commercial, Mercantile, And Office
Buildings - Part 1: This course presented the following topics:
Applicability and Requirements of the New York State Building
Code, the New York City Building Code, and the International
Building Code; Supplemental Regulations for Building Construction
adopted by Municipalities located in New York State; the
Grandfather Clause; Applicability and Use of Reference Standards;
Preliminary Site Planning Issues; Design of Means of Egress
for Handicapped and Non-Handicapped Persons (Stairs, Ramps,
etc.); Determination of the Point and the Uniform Live Loads;
Determination of the Weight and Dead Loads of the Structure;
Determination and Computation of the Environmental Loads on
the Structure; Loads which Cabinetry must be able to Support;
Loads which Grab-bars, Handrails and Guardrails must be able to
Support; Loads which Sidewalks and Driveways must be able to
Support; Loads which Decks and Railings must be able to Support.

Design of New Low-Rise Commercial, Mercantile, And Office
Buildings - Part 2: This course provided in-depth discussions
concerning the following topics: Applicability and Requirements
of the New York State Building Code, the New York City Building
Code, and the International Building Code; Supplemental Standards
for Building Construction adopted by Municipalities located
in New York State; Applicability and Use of Reference
Standards; Determination of Point and Uniform Live Loads;
Determination of the Weight and Dead Loads of the Structure;
Determination and Computation of the Environmental Loads on
the Structure; Computation of Balanced Snow Load, Snow Drift
Load, Snow Slide Load, and Rain on Snow Load; Loads which
Cabinetry must be able to Support; Loads which Handrails and
Guardrails must be able to Support; Loads which Sidewalks
and Driveways must be able to Support; Loads which Decks and
Railings must be able to Support; Application of Ultimate
Strength Design and Allowable Stress Design to the Design of
Structural Elements; Analysis and Design of Roof Rafters,
Ceiling Joists, Floor Systems, Beams, Columns, Walls and
Footings; Design of Structural Steel, Wood, and Reinforced

Concrete Structural Elements
Design of New Low-Rise Places Of Public Assembly - Part 1:
This course presented the following topics: Applicability
and Requirements of the New York State Building Code, the
New York City Building Code, and the International Building
Code; Supplemental Regulations for Building Construction
adopted by Municipalities located in New York State; the
Grandfather Clause; Applicability and Use of Reference
Standards; Preliminary Site Planning Issues; Design of Means
of Egress for both Handicapped and Non-Handicapped Persons
(Stairs, Ramps, etc.); Determination of the Point and the
Uniform Live Loads; Determination of the Weight and Dead
Loads of the Structure; Determination and Computation of the
Environmental Loads on the Structure; Loads which Cabinetry
must be able to Support; Loads which Grab-bars, Handrails
and Guardrails must be able to Support; the Loads which
Sidewalks and Driveways must be able to Support; Loads. which
Decks and Railings must be able to Support.

Design ‘of New Low-Rise’ Places Of Public Assembly - Part 2:
This course provided in-depth discussions concerning the
following topics: Applicability and Requirements of the New
York State Building Code, the New York City Building Code,
and the International Building Code; Supplemental Standards
for Building Construction adopted by Municipalities located
in New York State; Applicability and Use of Reference
Standards; Determination of Point and Uniform Live Loads;
Determination of the Weight and Dead Loads of the Structure;
Determination and Computation of the Environmental Loads on
the Structure; Computation of Balanced Snow Load, Snow Drift
Load, Snow Slide Load, and Rain on Snow Load; Loads which
Cabinetry must be able to Support; Loads which Handrails and
Guardrails must be able to Support; Loads which Sidewalks
and Driveways must be able to Support; Loads which Decks and
Railings must be able to Support; Application of Ultimate
Strength Design and Allowable Stress Design to the Design of
Structural Elements; Analysis and Design of Roof Rafters,
Ceiling Joists, the Floor Systems, Beams, Columns, Walls and
Footings; Design of Structural Steel, Wood, and Reinforced

Concrete Structural Elements
 

Se OCA Official Form No.: 960
AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
[This form has been approved by the New York State Department of Health]

 

 

 

 

 

Patient Name: Date of Birth: Social Security Number:
JOSEPH GERALDI 02/05/1953 XXX-XX -8488

Patient Address:

414 Flint Street, Staten Island, NY, 10306

 

 

|, or my authorized representative, request that health information regarding my care and treatment be released as set forth
on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of
1996 (HIPAA), | understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if | place my initials
on the appropriate line in Item 9(a). In the event the health information described below includes any of these types of
information, and | initial the line on the box in Item 9(a), | specifically authorize release of such information to the persons(s)
indicated in Item 8.
2. If | am authorizing the release of HIV related, alcohol or drug treatment, or mental health treatment information, the
recipient is prohibited from redisclosing such information without my authorization unless permitted to do so under federal
or state law. | understand that | have a right to request a list of people who may receive or use my HIV related information
without authorization. If! experience discrimination because of the release or disclosure of HIV-related information, | may
contact the New York State Division of Human Rights at (212) 480-2493 or the New York City Commission of human rights
at (212) 306-7450. These agencies are responsible for protecting my rights.
3. | have the right to revoke this authorization at any time by writing to the health care provider listed below. | understand
that | may revoke this authorization except to the extent that action has already been taken based on this authorization.
4. | understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility
for benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2),
and this redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9 (b).
7. Name and address of health provider or entity to release this information:
Dr. Michael Cooper; 500 Seaview Avenue, Staten Island, NY, 10305

 

8. Name and address of person(s) or category of person to whom this information will be sent:
Schnader Harrison Segal & Lewis, LLP; 140 Broadway, Suite 3100, New York, NY, 10005
9(a). Specific information to be released:
[ ] Medical Record from (insert date) to (insert date) Present
[X] Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology
Studies, films, referrals, consults, billing records, insurance records, and records sent to you by other health care providers.

 

[] Other: Include: (/ndicate by Initialing)
S<— Aleohol/Drug Treatment
eee Mental Health Information

Authorization to Discuss Health Information =~ HIV-Related Information
(b)[] By initialing here | authorize ;
Initials Name of individual health care provider

to discuss my health information with my attorney, or a governmental agency, listed here:
(Attorney/Firm Name or Governmental Agency Name)

 

 

 

10. Reason for release of information: 11. Date or event on which this authorization will expire:
[ ] At request of individual
[X] Other: Litigation At The Termination Of This Matter

12. If not the patient, name of person signing form: 13. Authority to sign on behalf of patient:

Krentsel Guzman Herbert, LLP; Jason T. Herbert, Esq. Power of Attorney

 

 

 

All items on this form have been completed and my questions about this form have been answered. In addition, | have
been provided a copy of the form.

 

 

Ss Date: yy | /4([2

Signature of patient or representative authorized by law 3
“Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law protects information which
reasonably could identify someone as having HIV symptoms or infection and information regarding a person’s contacts.

\
 

OCA Official Form No.: 960
AUTHORIZATION FOR RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
[This form has been approved by the New York State Department of Health]

 

 

 

 

 

Patient Name: Date of Birth: Social Security Number:
JOSEPH GERALDI 02/05/1953 XXX-XX -8488

Patient Address:

414 Flint Street, Staten Island, NY, 10306

 

 

|, or my authorized representative, request that health information regarding my care and treatment be released as set forth
on this form:
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of
1996 (HIPAA), | understand that:
1. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if | place my initials
on the appropriate line in Item 9(a). In the event the health information described below includes any of these types of
information, and | initial the line on the box in Item 9(a), | specifically authorize release of such information to the persons(s)
indicated in Item 8.
2. If 1am authorizing the release of HIV related, alcohol or drug treatment, or mental health treatment information, the
recipient is prohibited from redisclosing such information without my authorization unless permitted to do so under federal
or state law. | understand that I have a right to request a list of people who may receive or use my HIV related information
without authorization. If | experience discrimination because of the release or disclosure of HIV-related information, | may
contact the New York State Division of Human Rights at (212) 480-2493 or the New York City Commission of human rights
at (212) 306-7450. These agencies are responsible for protecting my rights.
3. | have the right to revoke this authorization at any time by writing to the health care provider listed below. | understand
that | may revoke this authorization except to the extent that action has already been taken based on this authorization.
4. | understand that signing this authorization is voluntary. My treatment, payment, enrollment in a health plan, or eligibility
for benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in Item 2),
and this redisclosure may no longer be protected by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY SPECIFIED IN ITEM 9 (b).
7. Name and address of health provider or entity to release this information:
Staten Island University Hospital North; 475 Seaview Avenue, Staten Island, NY, 10305

 

8. Name and address of person(s) or category of person to whom this information will be sent:
Schnader Harrison Segal & Lewis, LLP; 140 Broadway, Suite 3100, New York, NY, 10005
9(a). Specific information to be released:
[ ] Medical Record from (insert date) to (insert date) Present
[X] Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology
Studies, films, referrals, consults, billing records, insurance records, and records sent to you by other health care providers.

 

[] Other: Include: (Indicate by Initialing)
<=5Alcohol/Drug Treatment
/_£~\Mental Health Information
Authorization to Discuss Health Information aE C—FIlV-Related Information
(b)[] By initialing here | authorize
Initials Name of individual health care provider

to discuss my health information with my attorney, or a governmental agency, listed here:
(Attorney/Firm Name or Governmental Agency Name)

 

 

 

10. Reason for release of information: 11. Date or event on which this authorization will expire:
[ ] At request of individual
[X] Other: Litigation At The Termination Of This Matter

12. If not the patient, name of person signing form: 13. Authority to sign on behalf of patient:

Krentsel Guzman Herbert, LLP; Jason T. Herbert, Esq. Power of Attorney

 

 

 

All items on this form have been completed and my questions about this form have been answered. In addition, | have
been provided a copy of the form.

Ba
Ne ee Date: TL A LF / Z

Signature of patient or representative authorized by law
“Human Immunodeficiency Virus that causes AIDS. The New York State Public Health Law protects information which
reasonably could identify someone as having HIV symptoms or infection and information regarding a person’s contacts.
 
 

of 1

https://outlook.office.com/mail/inbox/id/AAQkAGNhZDkxNW2Z...

 

4/15/2021, 10:36 AM
https://outlook.office.com/mail/inbox/id/AAQkAGNhZDkxNW2Z...

fox

‘ire

 

 

4/15/2021, 10:36 AM

of 1
irefox https://outlook.office.com/mail/inbox/id/AAQkKAGNhZDkxN WZ...

 

| of I 4/15/2021, 10:36 AM
*irefox https://outlook.office.com/mail/inbox/id/AAQkAGNhZDkxN WZ...

 

 

 

 

 

 

 

of 1 4/15/2021, 10:36 AM
https://outlook.office.com/mail/inbox/id/AAQkAGNhZDkxNW2Z...

irefox

 

4/15/2021, 10:37 AM

of 1
ad

—

tefox https://outlook.office.com/mail/inbox/id/AAQkAGNhZDkxN WZ...

pecans Oe a

LASAGNA PANS
PLATS A LASAGNE

aici

 

of | 4/15/2021, 10:37 AM
“4

—

refox

https://outlook.office.com/mail/inbox/id/AAQkKAGNhZDkxNWZ...

 

of 1

4/15/2021, 10:37 AM
=.

i

 

ae

 

 

 

 

 

 

 

 

 

  

ee Nese
erro nas

REMOVE
Reais i
ed

poet

pEU

 

 

Bet 6 CM)

ALL JUICES

 

 

ee 4

*

ao

  
       

 

 
 

 

 

 

 

 

 

 

 

 
*jrefox about:blank

 

of | 4/15/2021, 10:37 AM
*irefox about:blank

 

of | 4/15/2021, 10:37 AM
‘blank

about

irefox

 

38 AM

4/15/2021, 10

of 1
      

 
 
  

eG

   

 
 
 
CERTIFICATE OF SERVICE

This is to certify that I have caused a true and correct copy of the attached letter
PLAINTIFF’S DISCLOSURES PURSUANT TO RULE 26(a)(1)_dated April 15, 2021, to be
served on Defendants by depositing same with the United States Postal Service, first class mail,
postage prepaid to:

Gary N. Smith, Esq.
SCHNADER HARRISON SEGAL & LEWIS, LLP
Attorneys for Defendants
140 Broadway, Suite 3100
New York, New York 10005
(212) 973-8000

Dated: New York, New York
April 15, 2021

MetexL eure FN

Marcia Raicus, Esq
Docket No.: 1:20-cv-046149-ERK-CLP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

JOSEPH GERALDI
Plaintiff,

-against-

DOLLAR TREE STORE and DOLLAR TREE STORE, INC.,
Defendants.

 

 

PLAINTIFF’S DISCLOSURES PURSUANT TO RULE 26 (A) (1)

 

 

KRENTSEL & GUZMAN, LLP.
Attorneys for: Plaintiff(s)
Office and Post Office Address, Telephone
17 Battery Place — Suite #604
New York, New York 10004
(212) 227-2900

 

 

To
Attorney(s) for

 

 

Service of a copy of the within
is hereby admitted.
Dated,

 

Attorney(s) for

 

 

PLEASE TAKE NOTICE:
CL) NOTICE OF ENTRY
that the within is a (certified) true copy ofa
duly entered in the office of the clerk of the within name court on 20
CL) NOTICE OF SETTLEMENT
that an order of which the within is a true copy
will be presented for settlement to the HON. one of the judges of the
within named Court, at
on 20 at M.
Dated,
Yours, etc.
KRENTSEL & GUZMAN, LLP.

 

 
